DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/19 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 8/22/19 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 recites the limitation "the excitation coils are two or more" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (5,252,493) in view of Kellett et al (5,001,424).
Regarding claims 1 and 12, figure 1 of Fujiwara et al below discloses a laser magnetic immunoassay method and apparatus comprises a particle morphology detection device (12, 13, 16, 20, 21), a metal particle detection device (18, 19), and a detection pipeline (i.e., small tube or pipe 11) (column 17, lines 38-40), wherein the particle morphology detection device (12, 13, 16, 20, 21) and the metal particle detection device (18, 19) are connected to each other and wound around the detection pipeline (11) (it is inherent that the both particle morphology detection device and the 

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale


Kellett et al, from the same field of endeavor, discloses an apparatus for measuring magnetic particles suspended in a fluid in which the metal particle detection device comprises a excitation coil (4) is connected with the signal processing detection system (5, 8) and wound around the detection pipeline (20) and the induction coils (2, 3) are connected with the signal processing detection system (5, 8) and wound around the pipeline (20) (see figures 1-3 below).

    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale


As seen from figures 1-3 above, Kellett et al does not teach the arrangement of the induction coils (2, 3) and the excitation coil (4), for example, the induction coils are wound around the excitation coil. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the induction coils and excitation coil of Kellett et al such that the induction coils are wound around the excitation coil since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, Kellett et al teaches that the excitation coils are two (16, 17) and are wound around the detection pipeline (20) in the same direction (figure 3).
Regarding claims 13-14, Fujiwara et al and Kellett et al do not teach that the device comprises a spacer ring sleeve further arranged between the excitation coil and the induction coils and a shielding ring arranged outside the induction coils. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fujiwara et al and Kellett et al a spacer ring sleeve located between the excitation coil and induction coils and a shield ring arranged outside the induction coils because these rings are known for protecting the coils.
Regarding claim 19, Fujiwara et al teaches the use of photo diode (16a) for detecting the intensity of the light beam (13) and does not teach that the photo diode 
Regarding claim 20, Fujiwara et al teaches that the scatter detector (24, 512), is arranged in a plane perpendicular to an output beam (13, 506) from the laser tube (12, 505), and the scatter detector (24, 512), the detection pipeline (11, 501) and the laser tube (12, 505) form a right-angle shape with each as a vertex (figures 7, 38).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al and Kellett et al as applied to claim 1 above, and further in view of Trainer (2014/0152986).
Both Fujiwara et al and Kellett et al do not teach that the use of a driver unit for driving the laser tube to move in a movement range with respect to the diameter of the cross section of the pipeline at a constant velocity and the driver unit is a screw, gear.
Trainer, from the same field of endeavor, discloses a device for measuring the concentration of the particle in which the sample cell is adjusted by using motor driven stages, scanning actuators, etc… (par. [0574]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fujiwara et al a driver unit for adjusting the laser tube as taught by Trainer. The rationale for this modification would have arisen from the fact that using addition driver unit for adjusting the laser tube so .

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Following references relate to particle detection device: Fujii et al (8,115,478), Nie et al (2020/0340902), Nie et al (2020/0056975) and Chung et al (2009/0033935).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 10, 2021